Lundberg Stratton, J.,
dissenting.
{¶ 14} I respectfully dissent. Both the panel who heard the case and the board recommended a public .reprimand. Because of the multiple offenses, the court *184deemed that a more serious reprimand was warranted. However, I believe that á six-month actual suspension is too harsh in light of the nature of the offenses. In addition, there are mitigating factors that the panel noted, such as the prompt refund of fees and the lack of any prior disciplinary action. I would suspend the respondent for one year and stay the entire suspension.
Jonathan E. Coughlan, Disciplinary Counsel, and Dianna M. Anelli, Assistant Disciplinary Counsel, for relator.
Charles W. Kettlewell and Charles J. Kettlewell, for respondent.
{¶ 15} Therefore, I respectfully dissent.
Pfeifer and Abele, JJ., concur in the foregoing dissenting opinion.